Citation Nr: 0100761	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  99-21 566 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had certified active service from July 1985 to 
December 1996.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from a May 1999 rating 
decision of the Montgomery, Alabama, Regional Office (RO) 
which denied a total rating for compensation purposes based 
on individual unemployability.  The veteran has been 
represented throughout this appeal by the American Legion.  


REMAND

The veteran contends that his service-connected disabilities 
render him unable to secure and follow any form of 
substantially gainful employment consistent with his 
education and work experience.  In a November 1999 written 
statement, the local accredited representative advanced that 
an increased disability evaluation was warranted for the 
veteran's service-connected bipolar disorder with psychotic 
features.  It appears that the RO has not had an opportunity 
to act upon the claim.  The Board finds that the issue of an 
increased evaluation for the veteran's psychiatric disorder 
is inextricably intertwined with the certified issue of his 
entitlement to a total rating for compensation purposes based 
on individual unemployability given that determinations as to 
total ratings under 38 C.F.R. § 4.16 (2000) require an 
accurate assessment of the industrial and functional 
impairment associated with all of the veteran's 
service-connected disabilities.  Harris v. Derwinski, 1 Vet. 
App. 180 (1991).  

In his November 1998 Veterans Application for Increased 
Compensation Based on Unemployability (VA Form 21-8940), the 
veteran stated that he had been treated and hospitalized for 
his service-connected disabilities at the Tuscaloosa, 
Alabama, Department of Veterans Affairs (VA) Medical Center 
within the preceding twelve months.  He related further that 
he had been hospitalized for psychiatric complaints at Shelby 
Memorial Hospital in March 1998.  The report of a January 
1999 VA examination for compensation purposes indicates that 
the veteran was hospitalized for psychiatric complaints at a 
private hospital in Alabaster, Alabama, in March 1998.  
Clinical documentation of the cited treatment is not of 
record.  In reviewing a similar factual scenario, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that the VA should obtain all relevant VA and private 
treatment records which could potentially be helpful in 
resolving the veteran's claim.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81-82 (1990).  

In his November 1998 Veterans Application for Increased 
Compensation Based on Unemployability (VA Form 21-8940), the 
veteran reported that he had been awarded Social Security 
Administration (SSA) disability benefits in September 1998.  
Documentation of the veteran's SSA award is not of record.  
The Court has clarified that the VA's duty to assist the 
veteran includes an obligation to obtain the records from the 
SSA.  Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992).  

In reviewing the report of the January 1999 VA examination 
for compensation purposes, the Board observes that the VA 
examiners did not specifically comment as to the impact of 
the veteran's service-connected disabilities upon his 
employability.  The Court has held that a VA examiner should 
generally address the extent of functional and industrial 
impairment associated with the veteran's service-connected 
disabilities when presented with a veteran seeking a total 
rating for compensation purposes based on individual 
unemployability.  Gary v. Brown, 7 Vet. App. 229, 232 (1994).  
Accordingly, this case is REMANDED for the following action:

1.  The RO should request that the 
veteran provide information as to all 
treatment of his service-connected 
disorders since 1997 including the names 
and addresses of all treating health care 
providers.  Upon receipt of the requested 
information and the appropriate releases, 
the RO should contact Shelby Memorial 
Hospital and all identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the veteran for incorporation into the 
record.  

2.  The RO should request that copies of 
all VA clinical documentation pertaining 
to treatment of the veteran after 1997, 
including that provided at the 
Tuscaloosa, Alabama, VA Medical Center, 
be forwarded for incorporation into the 
record.  

3.  The RO should contact the SSA and 
request that it provide documentation of 
the veteran's award of SSA disability 
benefits and copies of all records 
developed in association with the award.  

4.  The RO should then schedule the 
veteran for a VA examination for 
compensation purposes which is 
sufficiently broad to accurately 
determine the current functional and 
industrial impairment associated with the 
his service-connected disabilities.  All 
tests and studies should be accomplished 
and the findings should then reported in 
detail.  The examination report should 
include a full psychiatric diagnostic 
assessment including a Global Assessment 
of Functioning (GAF) score on Axis V and 
an explanation of the significance of the 
current levels of psychological, social, 
and occupational functioning which 
support the score.  The examiner or 
examiners should express an opinion as to 
the impact of the veteran's 
service-connected disabilities upon his 
employability.  The claims file, 
including a copy of this REMAND, should 
be made available to the examiner or 
examiners.  The examination report should 
reflect that such a review was conducted.  

5.  In representing the VA before the 
Court, the General Counsel of the VA has 
noted that the RO has duties.  Pursuant 
to 38 C.F.R. § 3.655 (2000), when the 
veteran without good cause fails to 
report for examination, his claim for 
increased compensation will be denied.  
However, the Secretary of the VA must 
show a lack of good cause for failing to 
report.  Further, the VA has a duty to 
fully inform the veteran of the 
consequences of the failure to undergo 
the scheduled examination.  Reference was 
made to the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, paragraph 
28.09(b) (3).  The RO must comply with 
all notification requirements regarding 
the duty to report and the failure to 
report for examination.  

6.  The RO must then review the claims 
file and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096, ___ 
(2000) are completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, 5107) are 
fully met.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer 
to VBA Fast Letter 00-87 (November 17, 
2000), as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the VA, including, among 
others things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent Court decisions 
should be considered.  

7.  The RO should then formally 
adjudicate the veteran's 
entitlement to an increased 
evaluation for his bipolar disorder 
with psychotic features.  The 
veteran and his accredited 
representative are to be informed 
in writing of the decision and his 
appellate rights.  The issue is not 
on appeal unless there is a notice 
of disagreement and a substantive 
appeal as to the issue.  

8.  The RO should then readjudicate the 
veteran's claim of entitlement to a total 
rating for compensation purposes based on 
individual unemployability.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 2000) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to allow for 
additional development of the record and due process of law.  
No 


inference should be drawn from it regarding the final 
disposition of the veteran's claims.  



		
	J. T. Hutcheson
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


